Title: From George Washington to Alexander Spotswood, 1 November 1797
From: Washington, George
To: Spotswood, Alexander



Dear Sir
Mount Vernon 1st Novr 1797.

I feel myself much obliged by your kind attention to my want of a Household Steward; but hearing of an excellent Housekeeper that had lived with Mr R. Brooke whilst he was Governor of this

state, she has been applied to for a similar purpose in this family, and we have reason to expect her, every day. Should this happen I shall have no occasion for a Steward—Indeed the two would be incompatible, and lay a foundation for wrangling which might prove the loss perhaps of both, & to employ Rawlings as a Butler, merely, if he was ever so clever & competent at the business, would be too expensive.
I pray you to accept my thanks for the pains, & trouble you have had in this business; and be assured of the sincere regard & esteem of—Dr Sir Yr obedt & affecte Servt

Go: Washington


P.S. Did you think to examine the Records while in Richmond to see if there was any foundation for Thompson’s (I think was the name) his claim to my Kentucky Land?
The family here, all unite in offering their affectns to Mrs Spotswood & yr family.

